UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark one) [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended March 31, 2014, or [] Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to . Commission File No. 000-52211 ZAGG INC (Exact name of registrant as specified in its charter) Nevada 20-2559624 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3855 South 500 West, Suite J Salt Lake City, Utah 84115 (Address of principal executive offices with zip code) (801) 263-0699 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes [X] No []. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. [ ] Large Accelerated Filer [X] Accelerated Filer [ ]Non-accelerated Filer (do not check if a smaller reporting company) [ ] Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-25 of the Exchange Act). Yes [] No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 30,263,151 common shares as of April 29, 2014. 1 Table of Contents ZAGG INC AND SUBSIDIARIES FORM 10-Q TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets – As of March 31, 2014 and December 31, 2013 3 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2014 and 2013 4 Condensed Consolidated Statements of Comprehensive Income for the Three Months Ended March 31, 2014 and 2013 5 Condensed Consolidated Statement of Stockholders’ Equity for the Three Months Ended March 31, 2014 6 Condensed Consolidated Statements of Cash Flows for the Three Months Ended 7 March 31, 2014 and 2013 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 28 PART II - OTHER INFORMATION Item 1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults Upon Senior Securities 29 Item 4. Mine Safety Disclosures 29 Item 5. Other Information 29 Item 6. Exhibits 29 2 Table of Contents ZAGG INC AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except par value) (Unaudited) March 31, December 31, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable, net of allowances of $2,553 in 2014 and $2,540 in 2013 Inventories Prepaid expenses and other current assets Deferred income tax assets Total current assets Property and equipment,net of accumulated depreciation at $6,345 in 2014 and $5,778 in 2013 Intangible assets, net of accumulated amortization at $25,878 in 2014 and $23,431 in 2013 Deferred income tax assets Note receivable Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ $ Income taxes payable Accrued liabilities Accrued wages and wage related expenses Deferred revenue 78 Sales returns liability Total current liabilities Revolving line of credit - Total liabilities Stockholders' equity Common stock, $0.001 par value; 100,000 shares authorized; 32,560 and 32,331 shares issued in 2014 and 2013, respectively 33 32 Additional paid-in capital Accumulated other comprehensive income (loss) ) 93 Note receivable collateralized by stock ) ) Treasury stock, 2,312 and 1,756 common shares in 2014 and 2013 respectively, at cost ) ) Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to condensed consolidated financial statements. 3 Table of Contents ZAGG INC AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except for per share amounts) (Unaudited) Three Months Ended March 31, 2014 March 31, 2013 Net sales $ $ Cost of sales Gross profit Operating expenses: Advertising and marketing Selling, general and administrative Amortization of definite-lived intangibles Total operating expenses Income from operations Other income (expense): Interest expense ) ) Loss from equity method investment in HzO - ) Other income and (expense) 90 ) Total other expense 46 ) Income before provision for income taxes Income tax provision ) ) Net income $ $ Earnings per share: Basic earnings per share $ $ Diluted earnings per share $ $ See accompanying notes to condensed consolidated financial statements. 4 Table of Contents ZAGG INC AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (in thousands) (Unaudited) Three Months Ended March 31, 2014 March 31, 2013 Net income $ $ Other comprehenseive income (loss), net of tax: Foreign currency translation loss ) ) Total other comprehensive loss ) ) Comprehensive income $ $ See accompanying notes to condensed consolidated financial statements. 5 Table of Contents ZAGG INC AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (in thousands) (Unaudited) Accumulated Additional Other Note Receivable Total Common Stock Paid-in Comprehensive Collateralized Treasury Retained Stockholders' Shares Amount Capital Income (Loss) By Stock Stock Earnings Equity Balances, December 31, 2013 $
